






























        


ROCK-TENN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED
EFFECTIVE AS OF OCTOBER 27, 2011






































--------------------------------------------------------------------------------








TABLE OF CONTENTS


§ 1
1


BACKGROUND
1


§ 2
1


DEFINITIONS
1


§ 3
4


SERP BENEFIT
4


§ 4
9


SOURCE OF BENEFIT PAYMENTS AND REIMBURSEMENT
9


§ 5
9


NOT A CONTRACT OF EMPLOYMENT
9


§ 6
10


NO ALIENATION OR ASSIGNMENT
10


§ 7
10


ERISA
10


§ 8
10


ADMINISTRATION, AMENDMENT AND TERMINATION
10


§ 9
10


CONSTRUCTION
10


§ 10
11


RTS AGREEMENT
11















--------------------------------------------------------------------------------






ROCK-TENN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED EFFECTIVE AS OF OCTOBER 27, 2011




§ 1


BACKGROUND


Rock-Tenn originally adopted the SERP effective as of October 1, 1994 to
supplement a Participant's benefits under the Pension Plan in light of the
reduction in such benefits which resulted from new limitations under the Code on
the benefits payable under the Pension Plan. The SERP has been amended from time
to time since October 1, 1994, and this amendment and restatement incorporates
all amendments adopted through October 27, 2011.


§ 2


DEFINITIONS


2.1Actuarial Equivalent. The term “Actuarial Equivalent” shall mean
    
(a)for purposes of § 3.3(a), the same as the term “actuarial equivalent” as
defined in the Pension Plan; or


(b)for purposes of § 3.3(b), (1) the applicable mortality table set forth in
Revenue Ruling 2001-62 and (2) an interest rate assumption which equals the
average effective rate on 10-year Treasury securities for the month of (i)
August which immediately precedes a Participant's Employment Termination Date,
if such date occurs during the period beginning on October 1, and ending March
31 or (ii) February which immediately precedes a Participant's Employment
Termination Date, if such date occurs during the period beginning on April 1 and
ending on September 30; or


(c)for purposes of § 3.3(c), (1) the applicable mortality table set forth in
Revenue Ruling 2001-62 and (2)(i) an interest rate assumption equal to 2.645%
based on a Participant's SERP Benefit accrued on March 31, 2009 (as determined
by the Committee), (ii) an interest rate assumption equal to 3.6625% based on a
Participant's SERP Benefit accrued during the period commencing on April 1, 2009
and ending on December 31, 2009 (as determined by the Committee) or (iii) an
interest rate assumption set forth in § 2.1(b)(2) based on a Participant's SERP
Benefit which is accrued on or after January 1, 2010 (as determined by the
Committee).

1

--------------------------------------------------------------------------------








2.2Beneficiary. The term "Beneficiary" shall mean the person to whom a
Participant's SERP Benefit is payable under § 3.3(e) if the Participant dies
before his or her SERP Benefit has been paid to the Participant.
 
2.3Benefit Service. The term “Benefit Service” shall mean the Participant's
years of service used to calculate his or her SERP III benefit, which shall be
equal to the sum of his or her Vesting Service plus three (3) more years of
service.


2.4Chairman. The term “Chairman” shall mean the Chairman of the Managing Board
of RTS.


2.5Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.


2.6Committee. The term “Committee” shall mean the Compensation Committee of
Rock-Tenn's Board of Directors.


2.7Compensation. The term “Compensation” shall mean the same as compensation as
defined in the Pension Plan except that for purposes of determining a benefit
under § 3.1(c)(1) and § 3.1(d)(1) under this SERP, the limitation on
compensation required under Code § 401(a)(17) shall be disregarded and a
Participant's annual cash bonus, if any, payable from Rock-Tenn's or RTS' Key
Employee Incentive Plan, if any, or its Annual Executive Bonus Program, if any,
or any other annual bonus program designated by the Committee, if any, shall be
included in his or her Compensation.
 
2.8Early Retirement Date. The term “Early Retirement Date” shall mean the same
as “early retirement date” as defined for each Participant in the Pension Plan.


2.9Employment Termination Date. The term “Employment Termination Date” shall
mean the date a Participant has a “separation from service” within the meaning
of Code § 409A.


2.10ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.


2.11Final Average Compensation. The term “Final Average Compensation” shall mean
a Participant's highest average Compensation from the highest 3 calendar years
within the last 5 calendar years, or the actual number of calendar years if less
than 5, for which he or she received Compensation based on payroll records (to
the extent such records are available when a benefit calculation is made or, to
the extent such records are not available at that time, as estimated by
Rock-Tenn based on the records available at that time).


2.121993 Compensation Cap. The term “1993 Compensation Cap” shall mean $235,840
as adjusted as of October 1, 1994 and each October 1 thereafter for inflation in
the same manner as adjustments made in accordance with Code § 415(d) for a plan
which has a plan year beginning on such date.

2

--------------------------------------------------------------------------------








2.13Normal Retirement Date. The term “Normal Retirement Date” shall mean the
same as the term “normal retirement date” as defined for each Participant in the
Pension Plan.


2.14Participant. The term “Participant” shall mean each executive of Rock-Tenn
who the Committee designates as a participant under this SERP and each executive
of RTS who the Chairman designates as a participant under this SERP.


2.15Pension Plan. The term “Pension Plan” shall mean the Rock-Tenn Company
Consolidated Pension Plan, as amended from time to time, with respect to a
Participant who is an employee of Rock-Tenn and the RTS Packaging, LLC
Consolidated Pension Plan, as amended from time to time, with respect to a
Participant who is an employee of RTS.


2.16RTS. The term “RTS” shall mean RTS Packaging, LLC and any successor to RTS
Packaging, LLC.


2.17Rock-Tenn. The term “Rock-Tenn” shall mean Rock-Tenn Company and any
successor to Rock-Tenn Company.


2.18SERP. The term “SERP” shall mean this Rock-Tenn Company Supplemental
Executive Retirement Plan, as amended from time to time.


2.19SERP Benefit. The term “SERP Benefit” shall mean a Participant's SERP I
Benefit, SERP II Benefit, SERP III Benefit or SERP IV Benefit, as applicable.


2.20SERP I Benefit. The term “SERP I Benefit” shall mean the benefit described
in § 3.1(b).


2.21SERP II Benefit. The term “SERP II Benefit” shall mean the benefit described
in § 3.1(c).


2.22SERP III Benefit. The term “SERP III Benefit” shall mean the benefit
described in § 3.1(d).


2.23SERP IV Benefit. The term “SERP IV Benefit” shall mean the benefit described
in § 3.1(f).


2.24Social Security Benefit. The term “Social Security Benefit” shall mean the
anticipated monthly primary insurance amount payable to a Participant as of his
or her Normal Retirement Date under the federal Old Age, Survivors and
Disability Insurance Act as in effect on his or her Employment Termination Date,
each as reasonably and consistently determined by Rock-Tenn.
 
2.25Vesting Service. The term “Vesting Service” shall mean the same as “vesting
service” as defined under the Pension Plan.

3

--------------------------------------------------------------------------------






    
§ 3


SERP BENEFIT


3.1    SERP Benefit.


(a)
Designations.



(1)    Committee or Chairman Action. The Committee shall designate in writing
whether a Participant who is a Rock-Tenn employee will be eligible for a SERP I
Benefit, a SERP II Benefit, a SERP III Benefit or a SERP IV Benefit, and the
Chairman shall designate in writing whether a Participant who is an RTS employee
will be eligible for a SERP I Benefit, a SERP II Benefit, a SERP III Benefit or
a SERP IV Benefit.


(2)    Effective Date. Unless otherwise expressly set forth in a designation
described in § 3.1(a)(1) with respect to a SERP I Benefit or a SERP II Benefit,


(A)    a Participant's designation as eligible for a SERP I Benefit shall be
effective as of the date the Participant was first eligible to participate in
the Pension Plan,


(B)    a Participant's designation as eligible for a SERP II Benefit shall be
effective as of the later of January 1, 2003 or the date the Participant was
first eligible to participate in the Pension Plan, and


(C)    a Participant's designation as eligible for a SERP II Benefit which is
effective as of January 1, 2003 also shall be treated as a designation as
eligible for a SERP I Benefit effective pursuant to § 3.1(a)(2)(A) if he or she
had not been eligible for a SERP I Benefit before January 1, 2003.


A designation described in § 3.1(a)(1) with respect to a SERP III Benefit shall
be set forth the effective date of such designation.


(3)    Coordination. A Participant may be designated as eligible for a SERP I
Benefit for a particular time period and eligible for a SERP II Benefit for
another time period, in which event his or her SERP Benefit shall include the
SERP I Benefit accrued during one time period and the SERP II Benefit accrued in
the other time period. If a Participant was designated as eligible for a SERP I
Benefit or a SERP II Benefit before being designated as eligible for a SERP III
Benefit, his or her designation as eligible for a SERP III Benefit shall cancel
any and all prior designations under this SERP.

4

--------------------------------------------------------------------------------








(b)
SERP I Benefit.



(1)    Designation. If a Participant is designated for any period as eligible
for a SERP I Benefit, his or her SERP I Benefit shall be based on the effective
date of such designation, and his or her SERP I Benefit shall equal the excess,
if any, of (A) over (B) where


(A)    equals the benefit which would have been payable to the Participant under
the Pension Plan on his or her Employment Termination Date if (i) the
Participant had accrued, or had continued to accrue, a benefit under the Pension
Plan, (ii) the 1993 Compensation Cap had remained in effect under Code
§ 401(a)(17) (as in effect on December 31, 1993) and (iii) the limitation on
benefits payable from a defined benefit plan under Code § 415(b) was
inapplicable; and


(B)    equals the greater of (i) the benefit which would have been payable to
the Participant under the Pension Plan on his or her Employment Termination Date
or (ii) the benefit which would have been payable to the Participant under the
Pension Plan on his or her Employment Termination Date if  he or she had
accrued, or continued to accrue, a benefit under the Pension Plan.


(2)    Coordination with SERP II Benefit. If a Participant is designated as
eligible for a SERP I Benefit for one period and a SERP II Benefit for a
subsequent period, his or her SERP I Benefit accruals under this § 3.1(b) shall
stop immediately before the effective date of his or her designation as eligible
for a SERP II Benefit.


(c)
SERP II Benefit.



(1)    Designation. If a Participant is designated for any period as eligible
for a SERP II Benefit, his or her SERP II Benefit shall be based on the
effective date of such designation, and his or her SERP II Benefit shall equal
the excess, if any, of (A) over (B) where


(A)    equals the benefit which would have been payable to the Participant under
the Pension Plan on his or her Employment Termination Date if the Participant
had accrued, or had continued to accrue, a benefit based on his or her
Compensation beginning on the effective date of such designation without regard
to the limitation on benefits payable from a defined benefit plan under Code §
415(b); and


(B)    equals the greater of (i) the benefit which would have been payable to
the Participant under the Pension Plan on his or her Employment Termination Date
or (ii) the benefit which would have been payable to the Participant under

5

--------------------------------------------------------------------------------




the Pension Plan if he or she had accrued, or had continued to accrue, a benefit
under the Pension Plan.


(2)    Coordination with SERP I Benefit. If a Participant is designated as
eligible for a SERP II Benefit for one period and a SERP I Benefit for a
subsequent period, his or her SERP II Benefit accruals under this § 3.1(c) shall
stop immediately before the effective of his or her designation as eligible for
a SERP I Benefit.


(d)
SERP III Benefit.



If a Participant is designated as eligible for a SERP III Benefit, his or her
SERP Benefit shall equal [(A - B) x (C)] - D, where


A.    it is a life only annuity payable as of the Participant's Employment
Termination Date where the annual benefit equals 3.5833% of his or her Final
Average Compensation multiplied by the number of his or her years of Benefit
Service, and


B.    is a life only annuity payable as of the Participant's Employment
Termination Date where the annual benefit equals the sum of (1) his or her
Social Security Benefit (expressed as an annual benefit) and (2) the benefits
actually payable to, or on behalf of, the Participant under the Pension Plan
(expressed as an annual benefit),


C.    equals the appropriate early retirement factors and lump sum conversion
factors described in § 3.3(b) (to convert (A - B) into a lump sum benefit
payable under § 3.3) and


D.    equals $207,153.
        
(e)Offsets. A benefit shall be treated as payable to, or on behalf of, a
Participant under § 3.1(b)(1)(B), § 3.1(c)(1)(B) and § 3.1(d)(1)(B) if such
benefit is payable to any person other than the Participant for any reason
whatsoever and, if a Participant's benefit is payable to any other person as a
result of a qualified domestic relations order, the offsets called for under
such sections of this § 3.1 shall be effected on an Actuarial Equivalent basis.


(f)SERP IV Benefit. Each Participant designated on Exhibit A attached hereto
shall be eligible to accrue a benefit under this Plan as of December 31, 2005,
December 31, 2006, December 31, 2007 and December 31, 2008 equal to the product
of (a) times (b) where


(a)equals the lessor of (1) 2% or (2) the “Consumer Price Index Adjustment”
immediately preceding each December 31 and

6

--------------------------------------------------------------------------------






(b)equals the sum of the amounts in column 1 and column 2 set forth opposite
each Participant's name on Exhibit A,


provided, however, he or she shall accrue a benefit as of a December 31 only if
he or she is employed by Rock-Tenn on such December 31.


For purposes of this § 3.1(f), “Consumer Price Index Adjustment” means the
increase or decrease (expressed as a percentage) over the 12 month period ending
on September 30, 2005 or, when applicable, over the 12 month period ending on
the last day of each September thereafter in the U.S. Department of Labor's
Consumer Price Index for All Urban Consumers for the U.S. City Average for All
Items, 1982-84=100, as such index is reported without any seasonal adjustment.


1.Vested Benefit. A Participant will forfeit his or her benefit under this SERP
if on his or her Employment Termination Date he or she is not fully vested in
his or her accrued benefit under the Pension Plan (based on the actual number of
years of vesting service he or she has completed under the Pension Plan) or if
he or she would not have been fully vested if he or she had participated, or had
continued to participate, in the Pension Plan; provided, however, a
Participant's SERP IV Benefit shall be non-forfeitable to the extent accrued
under § 3.1(f).


2.
Payment.



(a)SERP I, SERP II or SERP IV Benefit. The SERP I, II or IV Benefit payable to,
or on behalf of, a Participant under this § 3 shall (consistent with the payment
limitations under § 409A of the Code) be paid on a date determined by the
Committee in its discretion which comes as soon as practicable (but in no event
later than 90 days) after his or her Employment Termination Date in a lump sum
which is the present value of the benefit (using the applicable “conversion
factors” and “early reduction factors” as set forth in subsections (i), (ii) and
(iii) of this § 3.3(a)) payable to the Participant under this Plan, all as
determined without taking into account any part of the Participant's benefit
which is payable to any person pursuant to any qualified domestic relations
order. The appropriate conversion and early reduction factors shall be (1)
determined by the Plan's Actuary, (2) based on the Actuarial Equivalent factors
set forth in § 2.1(b) or § 2.1(c), as applicable, as in effect on the
Participant's Employment Termination Date and (3) supplied by the Plan's Actuary
as soon as practicable following the Participant's Employment Termination Date.


(i)In the event a Participant's Employment Termination Date is on or after his
or her Normal Retirement Date, his or her SERP Benefit shall be converted to a
lump sum present value benefit using the “immediate lump sum factor.”


(ii)In the event a Participant's Employment Termination Date is on or after his
or her Early Retirement Date and before his or her Normal Retirement Date, his
or her SERP Benefit shall be the greater of (A) the SERP Benefit (as

7

--------------------------------------------------------------------------------




first reduced by the applicable “early retirement reduction factors” used by the
Actuary under the Pension Plan) converted to a lump sum present value benefit
using the “immediate lump sum factor” or (B) the SERP Benefit converted to a
lump sum present value benefit using the “deferred lump sum factor.”


(iii)In the event a Participant's Employment Termination Date is before he or
she reaches either his or her Normal Retirement Date or his or her Early
Retirement Date, his or her SERP Benefit shall be converted to a lump sum value
using the “deferred lump sum factor.”


(b)SERP III Benefit. The SERP III Benefit payable to, or on behalf of, a
Participant under this § 3 shall (consistent with the payment limitations under
§ 409A of the Code) be paid on a date determined by the Committee in its
discretion as soon as practicable (but in no event later than 90 days) after his
or her Employment Termination Date in a lump sum as determined under § 3.1(d)
using the Actuarial Equivalents set forth in § 2.1(c).


(c)Specified Employee. If the Participant is a “specified employee” within the
meaning of Code § 409A, his or her lump sum benefit shall be paid to the
Participant 6 months and one day after the Participant's Employment Termination
Date and such benefit will be credited with interest (as determined under §
2.1(b)(2)) until the date the benefit is paid to the Participant. If such
Participant dies during such holding period, such lump sum will be payable to
his or her Beneficiary pursuant to § 3.3(e) with interest (as determined under §
2.1(b)(2)) from his or her Employment Termination Date until the date the
benefit is paid to the Participant's Beneficiary.


(d)Grandfather Rule. This SERP was first effective on October 1, 1994 and has
been amended from time to time since that date. The benefit payable to, or on
behalf of, a Participant shall be determined pursuant to the terms of this SERP
as in effect on his or her Employment Termination Date, including where
applicable the terms of this SERP which at one time called for the payment of a
benefit under this SERP in the form of an annuity rather than in a lump sum.


(e)
Survivor Benefit.



(1)    Lump Sum Benefit. If a Participant whose Employment Termination Date is
on or after November 11, 2005 dies before his or her SERP Benefit has been paid
to him or to her, his or her SERP Benefit shall be paid to his or her
Beneficiary in a lump sum on a date determined by the Committee in its
discretion as soon as practicable (but in no event later than 90 days) after his
or her date of death.


(2)    Beneficiary. A Participant described in § 3.3(e)(1) may designate a
Beneficiary on the form provided for this purpose by the Committee, in which
event the Participant's SERP Benefit will be paid to the person designated on
such form or will be paid to the Participant's estate if no such person survives
the

8

--------------------------------------------------------------------------------




Participant. If a Participant does not designate a person as his or her
Beneficiary on the form provided for this purpose by the Committee, then the
Participant's SERP Benefit will be paid to his or her estate on a date
determined by the Committee in its discretion as soon as practicable (but in no
event later than 90 days) after his or her date of death.


(3)    Pension Plan Survivor Benefit. If a Participant whose Employment
Termination Date is before November 11, 2005 dies before his or her SERP Benefit
has been paid to him or to her in full and a survivor benefit is payable on his
or her behalf under the Pension Plan, a survivor benefit shall be payable on his
or her behalf under this SERP. Such survivor benefit for a SERP I Benefit shall
equal the excess of the benefit payable on the Participant's behalf as
determined under § 3.1(b)(1)(A) over the benefit payable on the Participant's
behalf as determined under § 3.1(b)(1)(B) and for a SERP II Benefit shall equal
the excess of the benefit payable on the Participant's behalf as determined
under § 3.1(c)(1)(A) over the benefit payable on the Participant's behalf as
determined under § 3.1(c)(1)(B), and such survivor benefit shall be paid to the
person to which his or her survivor benefit is payable under the Pension Plan at
the same time and in the same benefit payment form as his or her survivor
benefit is paid to such person under the Pension Plan. All determinations made
with respect to the SERP Benefit payable on behalf of a Participant under this §
3.3(e)(3) shall (pursuant to § 3.3(d)) be made in accordance with the provisions
of this SERP as in effect on the Participant's Employment Termination Date.




§ 4


SOURCE OF BENEFIT PAYMENTS AND REIMBURSEMENT


All benefits payable under this SERP shall be paid by Rock-Tenn from its general
assets. No person shall have any right or interest or claim whatsoever to the
payment of a benefit under this SERP from any person whomsoever other than
Rock-Tenn, and no Participant or beneficiary shall have any right or interest
whatsoever to the payment of a benefit under this SERP which is superior in any
manner to the right of any other general and unsecured creditor of Rock-Tenn. If
Rock-Tenn makes any payment to, or on behalf of, a Participant who is an RTS
employee, RTS on demand shall promptly reimburse Rock-Tenn for such payment
pursuant to such procedure as agreed upon by Rock-Tenn and RTS.


§ 5


NOT A CONTRACT OF EMPLOYMENT


Participation in this SERP shall not grant to any Participant the right to
remain an employee of Rock-Tenn or RTS for any specific term of employment or in
any specific capacity or at any specific rate of compensation.

9

--------------------------------------------------------------------------------






§ 6


NO ALIENATION OR ASSIGNMENT


A Participant or a beneficiary under this SERP shall have no right or power to
alienate, commute, anticipate or otherwise assign at law or equity all or any
portion of any benefit otherwise payable under this SERP, and Rock-Tenn shall
have a right to suspend temporarily or terminate permanently the payment of
benefits to, or on behalf of, any Participant or beneficiary who attempts to do
so.


§ 7


ERISA


Rock-Tenn intends that this SERP come within the various exceptions and
exemptions to ERISA for an unfunded deferred compensation plan maintained
primarily for a select group of management or highly compensated employees
within the meaning of ERISA § 201(2), § 301(a)(3) and § 401(a)(1), and any
ambiguities in this SERP shall be construed to effect that intent.


§ 8


ADMINISTRATION, AMENDMENT AND TERMINATION


The Committee shall have all powers necessary to interpret and to administer
this SERP in its absolute discretion and, further, shall have the right to amend
this SERP from time to time in any respect whatsoever and to terminate this SERP
at any time; provided, however, that any such amendment or termination shall not
be applied retroactively to deprive a Participant of benefits accrued under this
SERP to the date of such amendment or termination.


§ 9


CONSTRUCTION


This SERP shall be construed in accordance with the laws of the State of Georgia
and, further, shall be construed to render any benefits payable under this SERP
exempt from any tax under Code § 409A. For purposes of this SERP, the singular
shall include the plural whenever appropriate.





10

--------------------------------------------------------------------------------












§ 10


RTS AGREEMENT


RTS shall execute this SERP to show its agreement and consent to the terms and
conditions under which an RTS employee may participate in the SERP.


ROCK-TENN COMPANY




By:     /s/ Steven C. Voorhees        
Title:
Executive Vice President and Chief     Financial Officer        





RTS PACKAGING, LLC


By:     /s/ Al Bosma                
Title:    President and CEO            

11

--------------------------------------------------------------------------------




EXHIBIT A




 
Column 11


 Column 22


 
 
 
Thomas F. West


$1,316.95




$1,136.84


Charles A. Obermeyer


$804.81




$731.41


Kevin R. Sullivan


$984.62




$902.97


Sam A. Johnson, III


$6,745.16




$2,637.99

































































    
(1)
This amount represents each named Participant's frozen monthly accrued benefit
under the Gulf States Paper Corporation Retirement Plan as of December 31, 2004.



(2)
This amount represents each named Participant's frozen monthly accrued benefit
under the Gulf States Paper Corporation Supplemental Executive Retirement Plan
as of December 31, 2004.




12